NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PREM CHAND DEO,                                 No.    19-70257

                Petitioner,                     Agency No. A046-375-161

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Prem Chand Deo, a native and citizen of Fiji, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision finding him removable and denying his

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      In his opening brief, Deo does not raise any challenge to the agency’s

determination that he is removable, or to the agency’s dispositive determinations

that he is ineligible for asylum due to his aggravated felony convictions under

California Penal Code §§ 273.5(a) and 245(a)(1) and that he is ineligible for

withholding of removal because the aggregate term of those convictions was

imprisonment of at least five years. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-1080 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, we deny the petition for review as to Deo’s

asylum and withholding of removal claims.

      Substantial evidence supports the agency’s denial of CAT relief because

Deo failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to Fiji. See Aden v. Holder,

589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         2                                      19-70257